Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-37, 39-46 and 48-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (US 2008/0086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in view of Hexel et al. (“Powerpoint to the People”: Suiting the World to the Audience”) in view of Cisco (“Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place") and further in view of Bennett et al. (US 2005/0119896 A1).


In regards to claim 33, Syzgenda discloses A computer implemented innovation expert system (IES) configured to be executed in at least one of a configuration-mode and a real-time mode, the innovation expert system comprising: 
a processor; (Szygenda paragraphs [0029 and 0037] discloses a computer processing device with memory)
memory for storing data relating to the operation of the innovation expert system, the stored data comprising: (Szygenda paragraphs [0029 and 0037] discloses a computer processing device with memory)
a given data structure (DS) derived from a given claimed invention (Cl and its technical teaching TT.0 respectively) and its corresponding/peer prior art documents (called reference set RS); and fragmented arguable subtests (ASTs) logically comprised by the data structure, the fragmented arguable subtests (ASTs) comprising the results of the claimed invention's facts and screening and transforming processor (FSTP) test, wherein the FSTP test comprises a set of tests for evaluating a claimed invention under substantive patent law, and wherein the instantiation of the fragmented arguable  (Szygenda paragraphs [0029 and 0037] discloses a computer processing device with memory that interacts with a user and display and paragraph [0035-0036, 0043, 0100 and figures 12-15] teaches data structure, wherein it contains the claimed invention and its technical teaching also with prior art reference set of documents and AST, wherein they are the results of FSTP test which include determining if the claim limitations are disclosed in prior art reference, claimed invention technical teaching, prior art reference set and its mapping.)

at least one input/output device for interacting with at least one user in at least one of a configuration mode and a real-time mode; (Szygenda paragraph [0029 and 0037] teaches a computer that a user uses, wherein computers have input and output devices.)

program instructions stored on the memory for execution by the processor, the program instructions comprising: 
first program instructions to provide a user interface entity (UIE) via the input/output device for enabling a user to input/access a set of legal argument chains (LACs) of the given claimed invention to show that the claimed invention satisfies substantive patent law (SPL), wherein a legal argument chain (LAC) is derived from one or more arguable subtests (ASTs) and comprises a presentation of one or more arguable subtests (ASTs), the instantiation of which facilitates decision making as to a claimed invention's satisfying of substantive patent law, wherein the user interface entity comprises a plurality of user interface entities, the plurality of user interface entities each comprising synchronously accessible components including: 
 (Examiner understands the claim limitations to mean that there are program instructions that enable a user to input and/or access a LACs, (which are derived from one or more ASTs, but as it is not defined in the claims how a LAC is derived from a AST, the examiner interprets this to mean that LACs are an explanation input by a user in regards to AST or a combining ASTs to form a LAC), of the given invention to show a claimed invention satisfies SPL (wherein SPL is any applicable patent law or guidelines provided by the various patent offices (USPTO, EPO, etc…) around the world). In addition the user interface entity is made of a knowledge representation (KR-UIE), human interaction (HI-UIE) and interaction control user interface entities. These interface entity allow for control of how LAC is presented, what multimedia form it has, and what it says. Szygenda et al. paragraph [0035-0036] teaches finding prior art related to the instant application, paragraph [0043] teaches wherein the system prompts the user to enter data, figure 13 shows wherein claims are entered into the system or displayed and paragraph [0100] discloses wherein the user enters reasons/justifications into system of why the claims is disclosed and reasons for combining art. This teaches the 102/103 test. Also as LAC is interpreted to be 

second program instructions for enabling, in configuration mode, a user to generate or modify, for a selected one of the plurality of these three user interface entities, the synchronously accessible components, by: 
automatically deriving, based on user input, a selected user interface entity of the plurality of user interface entity; and automatically prompting a user to input: into the knowledge representation user interface entity (KR-UIE) of the selected user interface entity, a presentation of one or more fragmented arguable subtests logically comprised by the given data structure derived from the given claimed invention, (Examiner interprets the limitation to mean that the system identifies LAC and AST associated with the LAC and displays it to user. Szygenda figures 12-16 and paragraphs and paragraph [0100-0102] shows LAC and AST associated with them wherein support for things is displayed and linked to documents.)
 third program instructions for automatically presenting, in real-time mode, a legal argument chain, based on the fragmented argument subtests, by executing the selected user interface entity in real-time and combining the fragmented argument subtests to form the legal argument chain. (Examiner interprets the limitation to mean that the system displays LACs to the user. Szygenda figures 12-16 and paragraphs and paragraph [0100-0102] shows LAC and AST associated with them wherein support for things is displayed and linked to documents.)
	
However Szygenda et al. fails to disclose first program instructions to provide a user interface entity (UIE) via the input/output device for enabling a user to input/access a set of legal argument chains (LACs) of the given claimed invention to show that the claimed invention satisfies substantive patent law (SPL), into the human interaction user interface entity (HI-UIE) of the selected user interface entity, how the knowledge representation user interface entity is to be presented as a legal argument chain via the input/output device, and into the interaction control user interface entity (IC-UIE) of the selected user interface entity, what interactive control a user has for a legal argument chain presentation, and whereby the IES is capable of instantly replying to any question regarding a claimed invention’s satisfying an SPL by automatically reproducing at least one LAC in at least one predefined verbal or graphical presentation proving that said claimed invention said SPL.

Manual of Patent Examining Procedure (will be called “Mpep” from here on) discloses instructions to enabling a user to input/access a set of legal argument chains (LACs) of the given claimed invention to show that the claimed invention satisfies substantive patent law (SPL). (Examiners Note: While Szygenda does disclose FSTP test and LACs satisfying SPL in regards to 35 U.S.C. 102 and 103 it does not disclose other test and SPL requirements such as 35 U.S.C. 101 and 112. As such MPEP is used st, 2nd, & 6th, and 102/103 rejections. All of these are discloses in the MPEP section 2103 and the explanation of why the instant application would fail to meet these requirements are written in the office action. It would have been obvious also to list reasons why the instant application or prior art does pass these test.) 
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements.

However Szygenda et al. in view of Mpep fails to disclose wherein the user inputs into the human interaction user interface entity (HI-UIE) of the selected user interface entity, how the knowledge representation user interface entity is to be presented as a legal argument chain via the input/output device, and into the interaction control user interface entity (IC-UIE) of the selected user interface entity, what interactive control a user has for a legal argument chain presentation, and whereby the IES is capable of instantly replying to any question regarding a claimed invention’s satisfying an SPL by automatically reproducing at least one LAC in at least one predefined verbal or graphical presentation proving that said claimed invention said SPL.

Hexel et al. discloses the user inputs into the human interaction user interface entity (HI-UIE) of the selected user interface entity, how the knowledge representation user interface entity is to be presented as a legal argument chain via the input/output device. (Hexel et al. figures 1-3 and page 50 right column last paragraph teaches “Versions of each slide are selected or created by the Presentation Manager, rendered at the server, and different versions are sent to the data projector for the main screen and others, suitably transformed for the graphic capabilities of their devices, for those audience members who are subscribing through their own laptops or PDAs." This shows that the presentation sent to other user’s devices, along with what representation each user see's.) 
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep with the above teachings of the Hexel et al. in order to share a presentation with other users, as the user of presentations is well known in the art and widely used.  The benefit of doing so is that it allows the document/presentation to be shared with individuals on their own personal devices, which allows for easily sharing the presentation and well allowing user to be comfortable by using their own devices.

However Szygenda et al. in view of Mpep in further view Hexel et al. fails to disclose wherein the user inputs into the interaction control user interface entity (IC-UIE) of the selected user interface entity, what interactive control a user has for a legal argument chain presentation and whereby the IES is capable of instantly replying to any question regarding a claimed invention’s satisfying an SPL by automatically reproducing at least one LAC in at least one predefined verbal or graphical presentation proving that said claimed invention said SPL.

Cisco teaches wherein user inputs into the interaction control user interface entity (IC-UIE) of the selected user interface entity, what interactive control a user has for a legal argument chain presentation. (Cisco page 2 cites “As a moderator or presenter in a meeting, you can share windows, applications, or your entire desktop with participants in a meeting. You can also allow other participants to take control of your screen.” As well as “Documents shared in the Share tool can be viewed but not downloaded by participants. To enable participants to download documents, a moderator or presenter must upload the documents using the File Share tool.” Setting user interactive controls is also shown on page 11.)
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep in view of Hexel et al. with the above teachings of the Cisco in order to set the interactive controls allow for users. It would have been obvious as Szygenda et al. and Mpep both create documents that can be shared, while both Hexel et al and Cisco give details on how to share and control sharing of documents. The benefit of doing so is that it allows the user to limit other users control over documents to keep documents unchanged and consistent,  as well as allowing other to take control of the presentation so that you can have multiple presenters, and allowing each user to control what slides they are viewing.

However Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco fails to disclose whereby the IES is capable of instantly replying to any question regarding a claimed invention’s satisfying an SPL by automatically reproducing at least one LAC in at least one predefined verbal or graphical presentation proving that said claimed invention said SPL.

capable of replying to any question by automatically producing at least one predefined verbal or graphical presentation providing the answer. (Bennett claims 6 cites “…said speech utterance is mapped to a predefined query/answer pair stored in a query database maintained by an operator of the network server system”. This teaches the system answering a user question (query) and mapping to a defined query (question)/answer, wherein the predefined answer is automatically reproduced and presented to the user in a verbal or graphical presentation as disclosed by fig. 1 element 159, wherein it teaches outputting the answer in speech.)
 It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco with the above teachings of the Bennett in order to allow for the automatic presenting of answers to user questions in a predefined verbal or graphical presentation. It would have been obvious as Szygenda et al. and Mpep both create documents related to a claimed inventions satisfying an SPL that can be shared, while both Hexel et al and Cisco give details on how to share and control sharing of documents, and Bennett allows for questions or queries to submitted to system to answer questions about the documents. The benefit of doing so is that creates a more robust system that allows for many ways for a user to interact with system and learn things, for example a user who is visually impaired can ask the system a question and receive the answer as verbal output.

In regards to claim 34, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby the representation of a required user input is identified by a user, either by selecting said representation from a given set of such representations or by describing it in a given notation. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraph 6 teaches user selects and deletes slides.)

In regards to claim 35, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby the representation of an output for use by at least one user may be identified by a user, either by selecting said representation from a given set of representations or by describing it in a given notation. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraph 6 teaches user selects and deletes slides.)
Serial No. 14/294,825Page 4 In regards to claim 36, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby a user input triggers a function that automatically or interactively with a user generates or modifies at least a part of a knowledge representation user interface entity, a human interaction user interface entity, or an interaction control user interface entity. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraphs 6 teaches user selects and deletes slides, this modifies the knowledgebase. Szygenda et al. paragraph [0043] and [0100] shows wherein user is prompted to enter information in the system, this also modifies the KR.)

In regards to claim 37, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby the plurality of user interface entities are subdivided into user interface entity steps, whereby invoking one of the plurality of user interface entities causes executing at least one of the corresponding user interface entity steps and whereby any step defined in both config-mode and realtime-mode may be applied. (Examiner interprets this mean a user can break a claim down into its limitations or combine 

In regards to claim 38, Szygenda et al. in view of MPEP in view of Hexel et al. in view of Cisco in view of Bennett disclose a computer-implemented method according to claim 33, whereby a user may mark-up at least one part of the PTR-DS and of the UIE used by the TT.O test at issue and sign it in an authenticable way, identify any such part and authenticate it, have the IES monitor its use by such IES procedures, write a log file as to its use, and inform an IES user about its use instantly or if an IES user configurable IES given event occurs. (Examiner interprets the claim to mean that any documents or changes made are signed by the user, can be tracked to what user did to it, Mpep section 707.08 discloses wherein an action is signed by examiner thus it can be tracked to examiner.)

In regards to claim 39, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby a user may identify the mode of the system, toggle between different modes to thereby identify differences between modes, presented as configured by a user in a provided notation. (Szygenda et al. figures 10-11, figs. 12-15, and paragraph [0100-0102] teach a user entering data, displaying charts, and revising data. This as it shows entering data as the config-mode and toggling to as real-time which the displaying of charts, and back.)

In regards to claim 40, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby a user may undo its most recent interaction with the system. (Cisco page 9 discloses an undo function wherein it can undo the last action.)

In regards to claim 41, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby a user may enable or disable at least one interaction for at least one second user, the set of such interactions being provided by the system. (Cisco page 2 cites “As a moderator or presenter in a meeting, you can share windows, applications, or your entire desktop with participants in a meeting. You can also allow other participants to take control of your screen.” As well as “Documents shared in the Share tool can be viewed but not downloaded by participants. To enable participants to download documents, a moderator or presenter must upload the documents using the File Share tool.” Setting user interactive controls is also shown on page 11. These interaction or controls are provided or part of the system.)

In regards to claim 42, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco in view of Bennett discloses a computer implemented innovation expert system according to claim 33, whereby a user may request a part of the log-file of a period of the system execution for aSerial No. 14/294,825 Page 5 claimed invention's technical teaching test, whereby the part of the log-file is selectable by the user from a set of parts provided by the system or described by the user in a provided notation. (Examiner interprets this claim to mean that user may select part of a document that relates to a test for displaying. Szygenda et al. figures 12-16 shows results of instant application as it applies to a 35 UCS 102/103 test and such results. In addition both Hexel et al. and Cisco shows wherein a user present slides with information to other users.)

	In regards to claim 43, it is the method embodiment of claim 1 and thus rejected using the same reasoning found in claim 33.
In regards to claim 44, it is the method embodiment of claim 34 and thus rejected using the same reasoning found in claim 34.
In regards to claim 45, it is the method embodiment of claim 35 and thus rejected using the same reasoning found in claim 35.
In regards to claim 46, it is the method embodiment of claim 36 and thus rejected using the same reasoning found in claim 36.
In regards to claim 47, it is the method embodiment of claim 37 and thus rejected using the same reasoning found in claim 38.
In regards to claim 48, it is the method embodiment of claim 37 and thus rejected using the same reasoning found in claim 37.
In regards to claim 49, it is the method embodiment of claim 39 and thus rejected using the same reasoning found in claim 39.
In regards to claim 50, it is the method embodiment of claim 40 and thus rejected using the same reasoning found in claim 40.
In regards to claim 51, it is the method embodiment of claim 41 and thus rejected using the same reasoning found in claim 41.
In regards to claim 52, it is the method embodiment of claim 42 and thus rejected using the same reasoning found in claim 42.

Response to Arguments
Applicant’s arguments with respect to claims 33-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125